PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/431,442
Filing Date: 4 Jun 2019
Appellant(s): ANNUNZIATA et al.



__________________
Howard I. Levy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 18, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 5, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Weidman (U.S. Pub # 2005/0181226) of record (IDS) in view of Knisley (U.S. Pub # 2015/0221542) of record (IDS).

(2) Response to Argument
	Regarding Applicant’s first argument (Sec. IV: p. 6 lines 2-22 and p. 8 lines 11-15), Applicant argues that it would not be obvious to apply the teachings of Knisley to the device of Weidman because Knisley discloses selective deposition such that a liner layer (Fig. 1D: 103) is exposed to contact a barrier layer (Fig. 1D: 113) in order to prevent diffusion of metal into bulk layers of dielectric. Applicant argues that the liner-barrier connection is not an issue in Weidman, and therefore it would not be obvious to modify the device of Weidman.
	Examiner respectfully submits that there is no disclosure in Knisley regarding the exposure of the liner layer to the barrier layer as suggested by Applicant. Although Knisley does disclose in paragraphs [0012]-[0013] that the barrier layer (113) and the liner layer (103) are both means to prevent diffusion, there is no specific disclosure that the prior art relies on these elements being in contact. 
Further, as cited in the rejection, Knisley discloses in paragraph [0076] that selective deposition of a cobalt compound only on a copper pad surface improves selectivity of deposition 
	Regarding Applicant’s second argument (Sec. IV: p. 7 line 1-p. 8 line 8 and p. 8 lines 15-19), Applicant argues that it would not be obvious to apply the teachings of Knisley to the device of Weidman because the references teach incompatible materials. Weidman discloses in paragraph [0030] a first layer (Fig. 1C: 16), cited in the rejection as corresponding to the claimed “seed layer,” that comprises cobalt, tungsten, phosphorus, and boron (CoWPB). Knisley discloses in paragraph [0052] a cobalt layer (Fig. 1C: 111 and Fig. 6: 611), cited in the rejection as corresponding to the claimed “seen layer,” that is “preferably a metallic cobalt which is not substantially contaminated with carbon-containing residues.” Applicant argues that this disclosure by Knisley teaches away from using CoWPB and provides evidence that Knisley and Weidman are incompatible.  
	Examiner respectfully submits that Knisley discloses in paragraph [0037], “Cobalt can be deposited both as cobalt compounds and in its metallic form.” CoWPB is considered a cobalt compound, and there is no indication in the prior art that CoWPB would necessarily be contaminated by carbon-containing residues. The disclosure of Knisley therefore cannot be considered teaching away from using CoWPB. Further, Applicant has not provided evidence that a cobalt compound comprising CoWPB cannot be deposited by the method disclosed by Knisley. Applicant’s argument is therefore not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.